DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 04/15/2022 has been entered.  Claims 10-29 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/15/2021.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 10 under 102(a)(1) via FUKUDA; Yuji et al. US 20170284063 A1, hereinafter Fukuda, have been fully considered and are persuasive.  Specifically, the argument that the controller of Fukuda fails to control the revolving speed of the prime mover as now claimed is accurate.  Therefore, the rejection has been withdrawn

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 Ln 21-26 states the limitation "in correspondence with the shift of the switching valve according to the signal output from the speed shifter for either the shift-up or the shift-down, the controller commands the prime mover to revolve at a second target revolving speed that is lower than the first target revolving speed so as to reduce the actual revolving speed to the second target revolving speed, and then commands the prime mover to revolve at the first target revolving speed so as to return the actual revolving speed to the first target revolving speed”.  Lines 30-37 states the limitation “when the speed shifter outputs the signal for either the shift-up or the shift-down, the controller commands the prime mover to revolve at a third target revolving speed that is lower than the first target revolving speed and higher than the second target revolving speed immediately after the speed shifter outputs the signal for the shift-up or the shift-down, and then commands the prime mover to revolve at the second target revolving speed so as to reduce the actual revolving speed to the second target revolving speed”.  It is unclear which of these two limitations are to be implemented.  They appear to be in conflict.  Lines 21-26 states ‘switch valve signal, prime mover to second target revolving speed then first target revolving speed.  Lines 30-37 states ‘switch valve signal, prime mover to third target revolving speed then second target revolving speed.  Both are initiated by the same criteria: ‘signal output from speed shifter for either shift-up or shift-down’.  Therefore, the scope of the claim is indeterminate.  
Claim 18 Ln 2-3 states the limitation "a difference between the first target revolving speed and the actual revolving speed lower than the first target revolving speed is referred to as a dropping amount”.  
It is unclear to which term the bold term is referring.  If the intent is ‘a difference… lower than the first target revolving speed’, the meaning is unclear as the difference will always be lower.  Stated another way, a-b will always be less than a.  If the intent was ‘the actual revolving speed lower than the first target revolving speed’, the limitation lacks antecedent basis. Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as ---a difference between the first target revolving speed and the actual revolving speed, when the actual revolving speed is lower than the first target revolving speed is referred to as a dropping amount----.
Claims 11-17 and 19-29 are rejected for their dependence upon claim 10.

Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745